UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

TINA M. COUPE,
Plaintiff-Appellant,

v.                                                                    No. 98-2489

MOBIL OIL CORPORATION,
Defendant-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Leonie M. Brinkema, District Judge.
(CA-98-83-A)

Submitted: April 13, 1999

Decided: July 20, 1999

Before NIEMEYER and HAMILTON, Circuit Judges,
and HALL,* Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

John Hardin Young, Falls Church, Virginia, for Appellant. Neal
David Mollen, PAUL, HASTINGS, JANOFSKY & WALKER,
Washington, D.C., for Appellee.
_________________________________________________________________
*Senior Judge Hall participated in the consideration of this case but
died prior to the time the decision was filed. The decision is filed by a
quorum of the panel pursuant to 28 U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Tina M. Coupe appeals from the district court's order granting
summary judgment in favor of defendant Mobil Oil Corporation in
Coupe's employment discrimination action filed under the Americans
with Disabilities Act ("ADA"), 42 U.S.C. §§ 12111 - 12117 (1994).
Finding no error, we affirm.

Coupe was hired as an administrative assistant for Mobil in 1989.
During her tenure with Mobil, Coupe was habitually tardy or absent
from work. As a result, she was placed on probation for absenteeism
in October 1992. Similar problems began recurring in 1994 and early
1995. When confronted by her superiors, Coupe claimed her absen-
teeism was the result of manic depression. In response to this claim,
Mobil arranged for Coupe to see a corporate physician, and upon his
recommendation, Mobil and Coupe arranged a new work schedule
that accommodated her illness. Following this accommodation,
Coupe experienced no further problems in meeting the expectations
of her employer; however, in September 1995 Coupe filed a com-
plaint with the Equal Employment Opportunity Commission
("EEOC") alleging, presumably, discrimination on the basis of a pro-
tected disability.1

In 1994 Coupe began working for Harvey Smith, then a Vice Presi-
dent for Mobil in its Exploration and Producing Division. In the late
Summer of 1996 Smith accepted a position as the Chief Executive
Officer of Hibernia Development Corporation in Canada. Mobil
decided it would not replace Smith and eliminated his position alto-
gether. In September 1996 Smith informed Coupe that, because of the
_________________________________________________________________
1 Because neither party has provided the court with documentation
regarding this complaint, we are unable to ascertain the specifics with
any degree of certainty. Nevertheless, this issue is not dispositive.

                    2
elimination of his position, Coupe's position was also being elimi-
nated and that she would have to find other employment, either within
Mobil or elsewhere. Coupe was told she could remain in her current
position through the end of the year and was advised to apply for
positions through Mobil's job posting system. Coupe did not apply
for another position with Mobil. Although Coupe was scheduled for
termination on December 31, 1996, the company extended her
employment until January 31, 1997, because of an error in the pro-
cessing of her separation. On January 31st, having not applied for
another position with Mobil, Coupe's employment with Mobil was
terminated.

Following the issuance of a right-to-sue notice from the EEOC,
Coupe filed an action in the district court alleging: (1) unlawful dis-
crimination in violation of the ADA; (2) retaliatory discharge; and (3)
intentional infliction of emotional distress. Discovery was completed
and Mobil moved for summary judgment on all counts. After briefing,
the district court conducted a hearing, received arguments from both
parties, and ruled from the bench, granting Mobil's motion as to all
counts. Coupe then filed a timely notice of appeal. 2

We review a grant of summary judgment de novo and affirm only
if the record reveals no genuine issue of material fact. See Fed. R.
Civ. P. 56(c); Shaw v. Stroud, 13 F.3d 791, 798 (4th Cir. 1994). Turn-
ing then to Coupe's claim under the ADA, this court must apply the
burden shifting proof scheme announced by the Supreme Court in
McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See Ennis
v. National Ass'n of Bus. & Educ. Radio, Inc., 53 F.3d 55, 57-58 (4th
Cir. 1995) (extending McDonnell Douglas to ADA claims). Under the
McDonnell Douglas framework the employee has the initial burden
of proving a prima facie case of discrimination by a preponderance
of the evidence. See Ennis, 53 F.3d at 58. Should the plaintiff succeed
in proving her prima facie case, the burden shifts to the defendant to
articulate a legitimate, nondiscriminatory explanation which could
support a finding that the employment action was not based on unlaw-
ful discrimination. If the defendant meets this burden, the presump-
tion established by the employee is nullified, and the employee bears
_________________________________________________________________
2 Coupe abandons on appeal her state law claim of intentional infliction
of emotional distress. See 4th Cir. R. 34(b).

                    3
the ultimate burden of proving that she has been the victim of inten-
tional discrimination. See id.

To make out a prima facie case, Coupe was required to show that:
(1) she was in a protected class; (2) she was discharged; (3) at the
time of the discharge, she was performing at a level that met her supe-
rior's expectations; and (4) her discharge occurred under circum-
stances that give rise to a reasonable inference of unlawful
discrimination. See Texas Dep't of Community Affairs v. Burdine, 450
U.S. 248, 253 (1981).

Even if Coupe could establish a prima facie case, our review of the
record and informal briefs indicates that Coupe's discharge was not
a pretext for unlawful discrimination. The elimination of Coupe's
administrative assistant position was in direct response to the depar-
ture of her supervisor, Harvey Smith and Mobil's subsequent decision
to eliminate his position and its support staff altogether. Given the
larger reorganization and reduction in forces that were ongoing at
Mobil during 1996, the elimination of these positions raises no suspi-
cion of improper motive. Moreover, Coupe was encouraged on
numerous occasions to apply for other positions within Mobil's cor-
porate structure, and she admittedly chose not to. Given these facts,
no reasonable trier of fact could have determined that Coupe's dis-
charge was a pretext for discrimination. As such, the district court did
not err in awarding summary judgment for Mobil on Coupe's ADA
claim.

Coupe's retaliatory discharge claim likewise fails. To establish a
prima facie case of retaliatory discharge, a plaintiff must prove that
she engaged in protected activity, that the employer took adverse
employment action against her, and that "`a causal connection existed
between the protected activity and the adverse action.'" Williams v.
Cerberonics, Inc., 871 F.2d 452, 457 (4th Cir. 1989) (quoting Ross
v. Communications Satellite Corp., 759 F.2d 355, 365 (4th Cir.
1985)). Once the plaintiff establishes a prima facie case, the burden
shifts to the employer to articulate a legitimate, nondiscriminatory
reason for the adverse action. Id. After the employer has done so, the
burden shifts back to the plaintiff to prove that the employer's prof-
fered reason is pretextual. Id.

                    4
Even assuming that Coupe established a prima facie case of retalia-
tion, she failed to prove that Mobil's legitimate, nondiscriminatory
reason for its action was pretextual. Coupe's evidence of retaliation
essentially consists of the fact that she filed a complaint with the
EEOC and that Mobil thereafter eliminated both her position and that
of her supervisor. Coupe's assertion that these actions were taken as
a retaliatory measure simply stretches the bounds of credulity.
Coupe's retaliatory discharge claims are further undercut by Mobil's
numerous reminders to Coupe to apply for alternative employment
within the corporation, and Mobil's action extending her employment
termination date giving her further opportunity to secure employment
within the firm. These are not the actions of an organization engaged
in retaliation. Accordingly, the district court correctly granted sum-
mary judgment on Coupe's retaliatory discharge.

We affirm the decision of the district court. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

AFFIRMED

                    5